UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-6938



In Re: JAMES L. PADGETT, JR.,

                                                       Petitioner.



         On Petition for Writ of Mandamus.   (CA-99-73-6)


Submitted:   September 9, 1999       Decided:   September 15, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James L. Padgett, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James L. Padgett, Jr., petitions for a writ of mandamus

alleging undue district court delay in ruling on his pending 28

U.S.C.A. § 2254 (West 1994 & Supp. 1999) petition.             Accordingly,

Padgett seeks an order from this court directing the District Court

for the District of South Carolina to consider his § 2254 petition.

The writ of mandamus is a drastic remedy and should be granted only

in   those    extraordinary   situations   when   no   other    remedy   is

available.     See In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Because there has been recent significant action in the district

court case, including the filing of the magistrate judge’s report

and recommendation and Padgett’s objections thereto, we find that

Padgett is not entitled to the relief he seeks.        Accordingly, al-

though we grant leave to proceed in forma pauperis, we deny manda-

mus relief.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process.




                                                         PETITION DENIED




                                    2